DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 02/22/2022, with respect to claim 16 have been fully considered and are persuasive.  The previous rejection of record has been withdrawn. 
Applicant’s amendments and arguments, filed 02/22/2022, with respect to the rejection(s) of claim(s) 1 and 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schutze (US 2014/0326322 A1). As evidenced in the rejection below Schutze teaches the claim amendment of using a controller to take a compressibility measurement when the valve is closed and during the stroke of the piston (Para. 27).
Due to the extent of the prosecution and prior assurance made to the Applicant in our previous interview on 01/25/2022, the Office has been trying to reach the Applicant for the last two weeks (first attempt made on 05/23/2022 to the number found in the Remarks filed 02/22/2022) to discuss the next action and to propose an Examiner’s amendment. At this point no call back has been received, and an action is now being filed. The Office urges the Applicant to call back at their earliest convenience to discuss next steps and bring the Application to a ready resolution. 
Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: the combination of disclosing the valve having multiple different openings (sizes, diameters, etc.) to vary the flow rate and the controller choosing a respective opening based on the compressibility/flow resistance measurement of the fluid procured while the valve is closed and during the stroke of the pump is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 9, 10, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutze (US 2014/0326322 A1).
Re: Claim 1, Schutze discloses the claimed invention including an assembly for dispensing a liquid, comprising a container (20) for holding a liquid, a pump (3), a valve (11), at least one dispense opening (13) (Fig. 1), and a controller to operate the pump and the valve in order to withdraw liquid from the container and to dispense liquid through the opening (Fig. 1, Para. 24, control system), wherein the controller being is configured to establish whether the liquid contains air based at least on the measured compressibility or expandability of the liquid, the measurement of compressibility or expandability established by the controller during a stroke of the pump when the valve is closed (Fig. 1, Para. 27, valve closed, moving the material piston downwards, the compressibility of the fluid is then checked and measured via the travel/stroke of the piston ascertaining if air is inside).
Re: Claim 2, Schutze discloses the claimed invention including one further dispense opening (17) (Depicted in Fig. 1), having a diameter different from a diameter of the first dispense opening (58), (Different sized openings depicted in Figs. 7 to 8) and wherein the controller is arranged to operate the pump and the valve to purge liquid from the pump to the container via the at least one further dispense opening (17, 19) (Para. 27, controller purges excess material back into the container).
Re: Claim 6, Schutze discloses the claimed invention including closes the pump and wherein the controller is arranged to establish whether the medium inside the pump is compressible or expandable (Para. 27, pump is closed to the environment, and the controller establishes what the medium is).
Re: Claim 8, Schutze discloses the claimed invention including the controller comprises a memory programmed to purge the dispense opening automatically (Para. 27, controller automatically purges excess material back into the container).
Re: Claim 9, Schutze discloses the claimed invention including the pump is a positive displacement pump (Para. 29, positive displacement via piston).
Re: Claim 10, Schutze discloses the claimed invention including a plurality of liquids (20, 20’), comprising a plurality of assemblies (Para. 32, plurality of assemblies for a plurality fluids).
Re: Claim 11, the device of Schutze recited in the rejection for claim 1 above is capable of performing the method of this claim.
Re: Claim 12, the device of Schutze is capable of performing the claimed method including the assembly comprises a further dispense opening and wherein liquid is purged from the pump to the container via the further dispense opening (Para. 27, the controller operates the pump and valve to purge liquid from the pump through dispense opening).
Re: Claim 15, the device of Schutze recited in the rejection for claim 8 above is capable of performing the method of this claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boboltz (US Patent No. 8,813,793), and further in view of Schutze (US 2014/0326322 A1).
Re: Claim 1, Boboltz discloses the claimed invention including assembly (3) for dispensing a liquid, comprising: a container (32) for holding a liquid, a pump (42, 52, 54), a valve (48), at least one dispense opening (58), a controller (26) to operate the pump and the valve to withdraw liquid from the container (Fig. 5, Col. 5, lines 23-26, computer operates pump and valve to dispense) opening, and to dispense liquid through the opening, the controller establishes the information regarding the liquid (Col. 5, lines 19-21, controller establishes paint color information automatically subsequent user selection) except for expressly stating said information relating to compressibility. However, Schutze discloses a dispensing assembly for dispensing a liquid including making a measurement of compressibility or expandability established by the controller during a stroke (3) of the pump when the valve (11) is closed (Fig. 1, Para. 27, valve closed. moving the material piston downwards, the compressibility of the fluid located in the working space A is then checked and measured via the travel/stroke of the piston).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a controller able to establish whether the liquid contains air by measuring the compressibility of the liquid as taught Schutze, since Schutze states in paragraph 27 that such a modification would allow the controller to ascertain whether any air or gas inclusions are present in the fluid to be measured; thus able to better gather the metered amount needed.
Re: Claim 2, Boboltz discloses the claimed invention including one further dispense opening (Depicted only the side of valve in Fig. 7), having a diameter different from a diameter of the first dispense opening (58), (Different sized openings depicted in Figs. 7 to 8) and wherein the controller is arranged to operate the pump and the valve to purge liquid from the pump to the container via the at least one further dispense opening (Col. 5, lines 39-41, controller purges).
Re: Claim 3, Boboltz discloses the claimed invention including the valve (6), in a first position, connects the container to the pump and, in a second or further position, connects the pump to the or a dispense opening (Depicted in Figs. 6-8).
Re: Claim 4, Boboltz discloses the claimed invention including the valve (6) comprises a rotatable valve member (15) and the dispense opening (23) is/are disposed in the valve member (Fig. 8, Col. 4, lines 33-35, opening in valve).
Re: Claim 6, Boboltz in view of Schutze discloses the claimed invention including closes the pump and wherein the controller is arranged to establish whether the medium inside the pump is compressible or expandable (Schutze: Para. 27, pump is closed to the environment, and the controller establishes what the medium is).
Re: Claim 7, Boboltz discloses the claimed invention including the valve comprises a plurality of different openings (depicted in Figs 7 & 8) and wherein the controller (7) is arranged to establish whether flow resistance in the liquid over the opening (Col. 5, lines 16-22, controller establishes the type of fluid that is in the container).
Re: Claim 8, Boboltz discloses the claimed invention including the controller comprises a memory programmed to purge the dispense opening(s) (Col. 5, lines 19-22, controller has programmed memory; Col. 5 lines, 33-44, purging, the controller operates the pump and valve to purge liquid from the pump through dispense opening).
Re: Claim 9, Boboltz discloses the claimed invention including the pump is a positive displacement pump (Col. 4, lines 16-23, positive displacement).
Re: Claim 10, Boboltz discloses the claimed invention including a plurality of liquids, comprising a plurality of assemblies (Fig. 9, Col. 2, lines 43-48, Col. 5, lines 53-60, plurality of assemblies for different paint colors).
Re: Claim 11, the device of Boboltz recited in the rejection for claim 1 above is capable of performing the method of this claim.
Re: Claim 12, the device of Boboltz is capable of performing the claimed method including the assembly comprises a further dispense opening and wherein liquid is purged from the pump to the container via the further dispense opening (Col. 5, lines 1-7, 33-36, the controller operates the pump and valve to purge liquid from the pump through dispense opening).
Re: Claim 15, the device of Boboltz recited in the rejection for claim 8 above is capable of performing the method of this claim.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boboltz (US Patent No. 8,813,793) and Schutze (US 2014/0326322 A1) as applied to claim 1 and 11 above, and further in view of Voskuil et al. (US Patent No. 6,811,058 herein after Voskuil).
Re: Claim 5 and 14, Boboltz discloses the claimed invention except for a plurality of dispense openings. However, Voskuil discloses a plurality of dispense openings within 120 degrees of rotation of one another and varying said openings between a pump (2) and the container (4), generating a flow of the liquid through different openings (23, 24) and establishing flow resistance in of the liquid ever through the different openings within 120 degrees of rotation from each other (Fig. 3, Col. 3, lines 30-33, Col. 4, lines 5-6, dispensing openings within 120 degrees).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include various openings between the pump and container as taught by Voskuil, since Voskuil states in column 1, lines 50-53 that such a modification includes one opening suitable for precision dispensing, whereas the other has a (relatively) large diameter for rapidly dispensing (relatively) large amounts, thus imparting a greater level of customizability for the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kyllingstad is cited discloses measuring the compressibility of a fluid during the stroke of a piston.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754